GARDEN, JUDGE:
At about noon on December 29, 1980, the claimant was involved in an accident on the Patrick Street Bridge in Charleston, West Virginia. At the time, he was operating his 1970 Chevrolet Camaro automobile in a southerly direction on the bridge. Apparently, construction work was being done in the center of the bridge, and only one lane of traffic was open to *58accommodate the respective northbound and southbound motorists. Claimant testified that he was travelling at a speed of 15 to 20 miles per hour, and was following the vehicle ahead by about a car length. The claimant further stated that he never saw the hole until after his automobile had struck it. The hole, according to the claimant, was at least two feet in diameter and extended to a depth where the steel reinforcing bars were clearly visible.
As a result of striking the hole, the front suspension system of the claimant’s automobile was ruined, the exhaust system was damaged beyond repair, and the gas tank was torn from the car. The testimony established that the cost of repairing the damage would amount to $480.00.
Credible evidence was introduced at the hearing which established that respondent was aware of the existence of this particular hole prior to claimant’s accident. Even absent such testimony, the respondent should have been aware of the existence of this serious defect. The Patrick Street Bridge is part of U.S. Route 60, and, as such, is certainly one of the most heavily-travelled highways in the City of Charleston. Being of the opinion that the respondent was negligent and that such negligence was the proximate cause of the damage to the claimant’s automobile, the Court hereby makes an award in favor of the claimant in the amount of $480.00.
Award of $480.00.